DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A pre-amendment of 8/30/2019 was received and claims 1, 6, 10, 14-20 are amended, with claims 1-20 pending. 
A substitute specification of 8/30/2019 was received and is accepted. 
A pre-amendment of 8/9/2019 was received and not entered per the notice of non-compliant amendment of 8/15/2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1, 6, and 14 recites the layer end terminates at an intersection between two legs and a body of a user. Thus, claims 1, 6, and 14 recite the structure of . 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 7, and 17 recite the pocket front and the pocket back are approximately 7 inches long and approximately 4 inches wide, or each of the two pockets is approximately 7 inches long and approximately 4 inches wide. Claim 13 recites the pocket has a pocket height that is greater than 1 inch and the pocket width is greater than 1 inch. These limitations were set forth in the originally filed claims but not found in the specification.  Claims 1, 6, and 15 recite a gap associated with the waistband; however, the specification provides antecedent for “channel”.  Please provide antecedent in the specification for any terms set forth in the claim.  
Claim Objections
Claims 1, 6, and 14 are objected to because of the following informalities:  claim 1, line 4 and claim 6, line 4 and claim 14, line 2: delete “pockets” and insert --pocket-- for consistency with later iterations of “two pocket sections” in those claims.  For claim 1 and 6, please remove the limitation to “boy short” in quotations and replace with --boy short-style-- for proper claim formatting. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 lacks antecedent basis for “the shorts” in line 19 (will be interpreted as referring to the device), “the inner layer section” in line 24 (line 4 previously recites “the inner liner section” and will be interpreted as the inner liner section), “the two pocket sections” in line 32 (claim previously recites “two pockets sections”, see claim objection above). Claim 1 is unclear due to the limitation “where the layer end terminates at an intersection between the legs and a body of a user” in that the user’s body and legs are not part of the device structure and therefore, any relative recitation of the device structure/layer end to the user’s anatomy is unclear and indefinite. This limitation will be interpreted as the layer end terminating at an intersection between the legs and a body of a user when worn. It’s also not clear what the distinction is between “the legs” and “a body of a user” in that a user’s legs are part of their body. 
Claims 2 and 3 lack antecedent for “the outer section” (claim previously recites “the outer portion” and will be interpreted as such).  Claim 6, line 25 lacks antecedent for “the layer end” in that the claim previously recites “an inner layer upper end” and “an inner layer lower end”. Claim 6, line 19 lacks antecedent for “the pair of shorts” and the last line of the claim recites “the inner liner” and lacks antecedent basis in the claim. Claims 9 and 10 lack antecedent for “the outer section”. Claim 13 recites “the pocket” and there is no antecedent for this limitation in that claim 6 recites “two pockets sections”.  Claim 14 lacks antecedent for “the inner liner” and “the inner layer” in the last line of the claim. Claim 19 lacks antecedent for “the outer section”. Claim 15 lacks antecedent for “the waistband section” in line 1. 
Claims 1, 7, and 17 recite the pocket front and the pocket back are approximately 7 inches long and approximately 4 inches wide, or each of the two pockets is approximately 7 inches long and approximately 4 inches wide. It’s not clear how the term of degree “approximately” modifies the 7 inches long and 4 inches wide recitations in that the specification doesn’t provide metes and bounds of “approximately 7 inches long” for example. Therefore, the specification doesn’t provide a standard for ascertaining how to determine which values are encompassed by “approximately 7 inches long” and “approximately 4 inches wide”. Claim 13 recites the pocket has a pocket height that is greater than 1 inch and the pocket width is greater than 1 inch. However, this recitation appears to conflict with claim 7, from which it depends, in that claim 7 recites each pocket is approximately 7 inches long and approximately 4 inches wide. Therefore, it’s not clear how the pocket height is also greater than 1 inch in that this limitation includes values of 1.1 inch, as an example and 1.1 inch is not equal to “approximately 7 inches long”. It’s also not clear how the width is approximately 4 inches wide and also greater than 1 inch in that this limitations includes values of 1.1 inch, as an example, and 1.1 inch is not equal to “approximately 4 inches wide”. Claims 10 and 20, line 3 should be revised to recite the outer section length....is adapted to extend above a foot of a user in that this is a functional limitation.  
Claim 14, line 6 recites “the layer end terminates at an intersection…”. It’s not clear which layer is referred to in this limitation in that claim 14 recites inner layer, knitted layer, as well as an inner layer lower end and an inner layer upper end.   Claim 14 recites the pocket front and pocket back are sewn to the inner liner of the inner layer. It’s not clear which structure of the inner section the pocket’s front and back are sewn to in that there are multiple lack of antecedent basis issues in the claim, as previously noted, and there is no “inner layer” and “inner liner” recited. This recitation will be interpreted as the 
Claim 1 recites the transitional phrase “consisting of” in the preamble of the claim such that this phrase links the preamble of the claim to the body of the claim and limits the scope of the claim to exclude any element not specified in the claim. However, the body of claim 1 incudes the transitional phrase “comprising” in the limitations “the outer portion comprises…” and “comprising four lines of reflective material” which conflicts with the previously recited “consisting of” phrasing and therefore the scope of the limitations following “comprising” are unclear as to what elements are excluded from that specific paragraphs. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/425,066 (US 2019/0373969) (reference application) in view of Fisher (US 2018/0228232) and Lomax (US 2017/0325531). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20, as modified by Fisher and Lomax, is encompassed by the ‘969 application. Note that the instant application recites two eyelet holes, vs one eyelet hole in the reference application, and the instant application recites the pockets as sewn to the inner layer inner surface vs sewn to the inner liner outer surface in the reference application. These differences in structure are taught by Fisher and Lomax such . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102a(2) as being anticipated by Fisher (U.S. 2018/0228232). Fisher discloses the invention as claimed. Fisher discloses the invention as claimed. Fisher teaches a device 100 (may be shorts, pants, capris, tights) that may be worn or used for exercising, walking, running, traveling, golfing, hiking, or jogging comprising an outer portion 110, an inner section 116, wherein the inner section comprises a seamless, knitted layer (disclosed in par.20 as seamless and par.22 as knit material) with an inner layer outer surface, an inner layer inner surface, an inner layer upper end, an inner layer lower end, an inner layer front, an inner layer back, and two inner layer sides (these portions not labelled but inherent in the inner layer structure with Figure 1 showing the front view and Figure 2 showing the back view of respective layers of device 100), wherein the layer end  by a pocket front, pocket back, two pocket sides, and a pocket bottom, where the pocket front and pocket back are sewn to the inner liner of the inner layer (as best understood).  The pockets are disclosed in Figure 3 as joined to the inner liner 116 at bottom edge 326 as further disclosed in par. 31. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher ‘232 in view of Lomax (U.S. 2017/0325531) and Towner (U.S. 6145132) and Gordon (U.S. 2016/0331053) and Hacker (U.S. 2013/0091619) and Puzzo (U.S. 2019/0174846). Fisher discloses the invention substantially as . 
Fisher doesn’t teach the outer portion comprises four panels of material that extend from the waistband section to two hems, the four panels of material have two hip seam intersections, two of the four panels are sewn to each other at the two sides and two of the four panels are sewn to teach other at the front and the back of the pair of shorts, each of the four panels of material terminate at a hem. Towner teaches shorts with an outer portion comprising four panels of material 15,16,17,18 that extend from a waistband section 7 to two hems at 31,32, the four panels have two hip seam intersections at 
	Fisher doesn’t teach the pocket front and pocket back are sewn to the inner layer inner surface. Hacker teaches shorts 12 with an outer portion 30 and inner layer 40 with an inner surface and a pocket front and pocket back (layers forming opening 60 therebetween) sewn at 62 to the inner layer inner surface as in Figure 10. Hacker teaches this pocket structure is suitable for carrying electronic devices and remains in place without swinging during flexion and extension of the legs (par.29). Therefore, it would have been obvious to modify Fisher to provide the pocket front and back layers as sewn to the inner layer inner surface as taught by Hacker in that this construction retains the pocket in position without swinging during repeated movement of the legs such as during athletic endeavors. 
Fisher doesn’t teach four lines of reflective material, where the four lines of reflective material are sewn on each of the two hems and into each of the two hip seam intersections.  Puzzo teaches trousers with two lines of reflective material positioned along the hip seams/outseams 104,106 of the pants (par.22). Puzzo’s pants include hems 108 but doesn’t explicitly disclose lines of reflective material sewn on each of the hems. However, one of ordinary skill could have recognized the benefits of providing reflective material at any portion of the pants and par.22 discloses the reflective material may extend from the top of the waistband to the bottom of the leg/cuff. The reflective material is disclosed . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Lomax and Towner and Gordon and Hacker and Puzzo as applied to claim 1 above, and further in view of Ostashevich et al. (U.S. 2019/0320747). Fisher discloses the invention substantially as claimed but doesn’t teach the hem is a scalloped hem. Ostashevich et al. teaches a pant with an inner layer formed with a scalloped hem (Figure 6 and 7). This type of hem is known in the garment art as providing a desired aesthetic to a lower edge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fisher’s hem to form as a scalloped hem in that Ostashevich teaches a scalloped hem is known in the art as a common finishing configuration. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher ‘232 in view of Lomax (U.S. 2017/0325531) and Towner (U.S. 6145132). Fisher discloses the invention substantially as claimed. Fisher teaches a device 100 (may be shorts, pants, capris, tights) that may be worn or used for exercising, walking, running, traveling, golfing, hiking, or jogging comprising an outer portion 110, the outer portion comprises an outer surface and an inner surface, a front, a back, two sides, a waistband section 118, two pockets sections 130,210, and an inner layer section 116, wherein the inner layer section is a seamless, knitted layer (disclosed in par.20 as seamless and par.22 as knit material) boy short style underwear consisting of with an inner layer outer surface, an inner layer inner surface, an inner layer upper end, an inner layer lower end, an inner layer front, an inner layer back, and two inner layer sides (these portions not labelled but inherent in the inner layer structure with Figure 1 showing the front view and Figure 2 showing the back view of respective layers of device 100), wherein the layer end terminates at an intersection between two legs and a body of a user (see Figures 1 and 2), such that the layer does not bunch up, stretch out, or cause chafing when the user is exercising, walking, running, . 
Fisher doesn’t teach the outer portion comprises four panels of material that extend from the waistband section to two hems, the four panels of material have two hip seam intersections, two of the four panels are sewn to each other at the two sides and two of the four panels are sewn to teach other at the front and the back of the pair of shorts, each of the four panels of material terminate at a hem. Towner teaches shorts with an outer portion comprising four panels of material 15,16,17,18 that extend from a waistband section 7 to two hems at 31,32, the four panels have two hip seam intersections at 21,22, two of the four panels of material are sewn to each other at the two sides at seams 21,22 and two of the four panels of material are sewn to each other at the front and back of the shorts at seams 23,24, where each of the four panels of material terminate at a hem seam 31,32, where the outer portion comprises a front, back, two sides, and a waistband section.  Thus, this shorts structure is known in the art as evidenced by Towner and is considered as suitable for a shorts garment. Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify Fisher to form the shorts’ outer section with the four panels of material as claimed, because Towner teaches this panel structure including hip seams and side seams and hem seams is known in the art as a suitable construction for shorts. 
s 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Lomax and Towner as applied to claim 6 above, and further in view of Gordon (U.S. 2016/0331053). Fisher discloses the invention substantially as claimed including the outer section is a short and the hem is a straight hem (shown in the drawings), and the outer section has a length that extends below the lower edge of the inner layer section, and above the foot of a user as in Figures 1 and 2, but doesn’t teach each of the two pockets is approximately 7 inches long and approximately 4 inches wide. Fisher also doesn’t teach the pocket has a height and width, the height greater than 1 inch and the pocket width greater than 1 inch. Gordon teaches a garment with a pocket 940 having a length suitable for holding a mobile phone or other item, the length between 3.0 and 9.5 inches/greater than 1 inch and a depth (equal to width) between 2.5 to 7 inches/greater than 1 inch (par.105). The claimed length and width values are encompassed within Gordon’s pocket dimension range and therefore, it would have been obvious to one of ordinary skill in the art to modify Fisher’s pocket to form with a length of approximately 7 inches and width of approximately 4 inches in that Gordon discloses this pocket length is suitable for retaining a mobile phone of various sizes. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Lomax and Towner and Gordon as applied to claims 6 and 7 above, and further in view of Puzzo et al. (U.S. 2019/0174846).  Fisher discloses the invention substantially as claimed, including the outer section is a short and the outer section has an outer section length extending below the lower edge of the inner layer section, and above a foot of a user, and the hem is a straight hem, but doesn’t teach four lines of reflective material with two of the four lines of material sewn on each of the hems and two of the four lines sewn into each of the hip seams. Puzzo teaches trousers with two lines of reflective material positioned along the hip seams/outseams 104,106 of the pants (par.22). Puzzo’s pants include hems 108 but doesn’t explicitly disclose lines of reflective material sewn on each of the hems. However, one of ordinary skill could have recognized the benefits of providing reflective material at any portion of the . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Lomax and Towner and Gordon as applied to claims 6-8 above, and further in view of Ostashevich et al. (U.S. 2019/0320747). Fisher discloses the invention substantially as claimed but doesn’t teach the hem is a scalloped hem. Ostashevich et al. teaches a pant with an inner layer formed with a scalloped hem (Figure 6 and 7). This type of hem is known in the garment art as providing a desired aesthetic to a lower edge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fisher’s hem to form as a scalloped hem in that Ostashevich teaches a scalloped hem is known in the art as a common finishing configuration. 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (U.S. 2018/0228232) in view of Lomax (U.S. 2017/0325531).  Fisher discloses the invention substantially as claimed including waistband section 118, but doesn’t teach the waistband section comprises an elasticized waistband with a waistband outer face, a waistband inner face, a waistband top and a waistband bottom, where there is a gap between the waistband outer face and inner face, and where there are two eyelet holes in the inner face, and a continuous interior drawstring cord, the interior drawstring cord is non-elasticized and the drawstring cord has two drawstring end sections and a middle section, and the middle section is located in the gap, and the two drawstring end sections extend from the gap through the eyelet holes such that at least three inches of each of the two end sections extend through an outer side of the . 
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Fisher ‘232 in view of Towner (U.S. 6,145,132). Fisher discloses the invention substantially as claimed. However, Fisher doesn’t teach the outer portion comprises four panels of material that extend from the waistband section to two hems, the four panels of material have two hip seam intersections, two of the four panels of material are sewn to each other at the two sides, and two of the four panels of material are sewn to each other . 
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher ‘232 in view of Lomax ‘531 as applied to claims 14 and 15 above, and further in view of Gordon (U.S. 2016/0331053). Fisher discloses the invention substantially as claimed including the outer section is a short and the hem is a straight hem (shown in the drawings), and the outer section has a length that extends below the lower edge of the inner layer section, and above the foot of a user as in Figures 1 and 2,  but doesn’t teach each of the two pockets is approximately 7 inches long and approximately 4 inches wide. Gordon teaches a garment with a pocket 940 having a length suitable for holding a mobile phone or other item, the length between 3.0 and 9.5 inches and a depth (equal to width) between 2.5 to 7 inches (par.105). The claimed length and width values are encompassed within Gordon’s pocket dimension range and therefore, it would have been obvious to one of ordinary skill in the art to modify . 
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Lomax and Gordon as applied to claims 14-17 above, and further in view of Puzzo et al. (U.S. 2019/0174846).  Fisher discloses the invention substantially as claimed but doesn’t teach four lines of reflective material sewn on each of the hems and into each of the hip seams. Puzzo teaches trousers with two lines of reflective material positioned along the hip seams/outseams 104,106 of the pants (par.22). Puzzo’s pants include hems 108 but doesn’t explicitly disclose lines of reflective material sewn on each of the hems. However, one of ordinary skill could have recognized the benefits of providing reflective material at any portion of the pants and par.22 discloses the reflective material may extend from the top of the waistband to the bottom of the leg/cuff. The reflective material is disclosed as allowing for better visibility at night. Therefore, it would have been obvious to modify Fisher to provide four lines of reflective material sewn into each of the hems and into each of the hip seams in that Puzzo teaches the reflective material improves visibility of the wearer at night. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732